Citation Nr: 1726992	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-27 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of left second toe.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1953 to February 1955.  The Veteran served in the Korean War, and was awarded the Korean Service Medal and United Nations Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Original jurisdiction over the claim resides with the RO in North Little Rock, Arkansas.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for August 2016.  However, in an August 2016 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the loss of the Veteran's left second toe was proximately caused by Fayetteville VA medical staff's breach of the standard of care in furnishing foot treatment on February 12, 2010.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a disability manifested by loss of the left second toe are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.358, 3.361(b) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeal for compensation under 38 U.S.C.A. § 1151 for loss of the Veteran's left second toe has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this matter, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2016); see also 38 C.F.R. § 3.358(b)(1) (2016).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2016); see also 38 C.F.R. § 3.358(c)(1) (2016).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1) (2016).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2016).

In evaluating the probative value of competent medical evidence, the Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Veteran and his representative assert that VA medical staff negligently clipped the Veteran's toe nails and failed to provide adequate follow-up checks of his toe, and that had VA medical staff exercised the proper standard of care an amputation of the Veteran's left second toe would not have been necessary.  See October 2011 statement and October 2016 appellate brief.  

By way of background, on February 12, 2010 the Veteran visited the Fayetteville VA Medical Center to have his toenails clipped.  The report stated that while the Veteran was receiving foot care, the clinician nicked his foot, resulting in bleeding.  Pressure and dressing were applied and the bleeding stopped.  On March 18, 2010, the Veteran called the clinic and reported that he had shooting pains in his left second toe and up the foot.  An April 27, 2010 primary care note indicates the Veteran had developed an infection from the nail cutting, and was treated with antibiotics.  The Veteran reported he had pain in the toe since his treatment in February, and occasional bleeding from the toe.  He was noted to have a diabetic ulcer at the bottom of the left second toe that was not infected.  His pedal pulses were not palpable.  

An April 30, 2010 record from Dr. B. B. indicated that the distal tip of the Veteran's left second toe showed an osseous-level, 90 percent necrotic / fibrous, 10 percent granular, erythematous, Grade III, neuropathic ulcer.  The ulcer measured 6 millimeters wide by 6 millimeters long by 8 millimeters deep.  Dr. B. B. debrided the Veteran's toe, retrieved a sample of bone fragment for testing, and treated the Veteran's toe with Amerigel and Bactroban.  She prescribed the Veteran Bactrim for self-care.  

On May 27, 2010, Dr. B. B. observed the Veteran's toe infection had not resolved, and that amputation would need to be considered if no improvement was shown.  On June 10, 2010 the Veteran agreed to a partial amputation of the digit.  The partial amputation surgery was performed on June 21, 2010.  The operative report indicated that there was virtually no distal phalanx bone left as it had been either eroded away from the bone infection or had been removed in chunks in the clinic.

As additional disability is shown by the partial amputation of the Veteran's left second toe, the remaining question is whether such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran's care.

A November 2010 VA opinion from Dr. D. K., orthopedic surgeon, concluded that there was no evidence of fault on the part of the Fayetteville VA medical staff.  He explained that when using sharp instruments to cut hypertrophic and dystrophic toenails, the laceration of the surrounding skin is a well-known risk.  He added that diabetics with peripheral vascular disease have increased risk of non-healing wounds that can lead to amputation.  Dr. D. K. also noted that when the Veteran saw his primary care provider on April 27, 2010, the clinician felt his toe was not infected.  

The Board obtained an advisory opinion in June 2017 from Dr. J. M.-M., Doctor of Podiatric Medicine.  She opined that the Veteran's amputated left second toe was the result of his February 2010 VA treatment, specifically due to carelessness and error on the part of the Fayetteville VA medical staff.  She reasoned that the treating nurse did not check the Veteran's pulses during the visit, and that a simple evaluation would determine the Veteran's risk of developing an amputation or his ability to heal from a cut or nick in the skin.  She noted that the Veteran's pulses had been checked during previous visits, citing a July 2009 record.  Dr. J. M.-M. wrote that while the cut was properly treated, the records did not show that topical medication or bandaging was applied to the toe, or that home care instructions were provided to the Veteran.  She explained that while a cut was a fairly common risk for this treatment, proper documentation and follow-up appointments were vital to determine whether additional care was necessary.  She added that such follow-up appointments should occur between 7 to 10 days after the injury and that if one is not necessary, proper documentation would indicate why.  

Additionally, Dr. J. M.-M. addressed the April 2010 primary care note indicating the Veteran's ulcer was not infected, stating that the assessment was insufficient in that it failed to note the presence or absence of other signs or symptoms, such as redness, edema, loss of function, odor, and color changes.  She observed that the Veteran's non-palpable pedal pulses were evidence of an increased risk of amputation, regardless of the presence of an infection.  Dr. J. M.-M. concluded that the eventual amputation was the result of carelessness and error on VA's part for not providing a timely follow-up visit after his toe was cut.

Having considered the facts of the Veteran's particular case, the Board finds that the Veteran's partial left second toe amputation was due to fault on the part of VA in not carefully evaluating the Veteran after cutting his toe and failing to provide a timely follow-up visit.  As noted above, Dr. J. M.-M. explained that careful physical examination of the Veteran at the time of his treatment and proper follow-up would have determined whether an infection was likely and whether additional care might be necessary.  Dr. J. M.-M. concluded that the failure to perform these actions was evidence of carelessness and error on VA's part, and resulted in the infection and ultimately the Veteran's partial amputation of the toe.  

The Board considered the January 2011 VA opinion but affords it less probative value than the June 2017 opinion given the latter opinion's more detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Therefore, entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the Veteran's left second toe, following treatment performed at the VA Medical Center in Fayetteville, Arkansas on February 12, 2010 is warranted.


ORDER

Compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the loss of the Veteran's left second toe is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


